Citation Nr: 1220549	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  06-08 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a right knee disability, to include a scar and arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to June 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Cleveland, Ohio RO.  

The Veteran requested a Travel Board hearing in connection with this appeal.  He was scheduled for such in July 2007, but failed to report.  In October 2008 the Veteran's representative advised that he was homeless when notice of the hearing was mailed to him, and did not receive the notice; the representative requested that a videoconference hearing be scheduled in lieu of a rescheduled Travel Board hearing.  In October 2008, the undersigned determined that there good cause for rescheduling the hearing (as a videoconference hearing) was shown, and the case was remanded for such.  In August 2009, the Veteran was advised that he was scheduled for a videoconference hearing on September 17, 2009; he did not appear.

In October 2009 and in April 2011, the case was remanded for additional development and for readjudication under 38 C.F.R. § 3.158(a), respectively.  

The Board notes that it has reviewed not only the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  There are at the present no additional documents pertinent to this appeal in the Virtual VA system.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.





REMAND

The evidence shows, and the Veteran does not dispute, that he has a right knee disability that preexisted his service.  It is his contention, however, that this preexisting right knee disability was aggravated by his service.  In October 2009, the Board noted that although the earliest record of postservice medical treatment for a right knee disability associated with the claims file was in October 2004, additional VA outpatient treatment records revealed that the Veteran had reported undergoing right knee arthroscopic surgery at Mt. Carmel Hospital in Columbus, Ohio in 1982 or 1983.  The Board then observed that because any records leading up to, of, and following the 1982/1983 surgery at Mt. Carmel Hospital would constitute relevant and perhaps even critical evidence as they relate to the question of whether the Veteran's preexisting right knee disability was aggravated by his service, such records needed to be secured for the record, if available.

Pursuant to the Board's October 2009 remand instructions, in a November 2009 letter, the RO/AMC advised the Veteran that additional evidence was needed from him.  They requested he "complete a VA Form 21-4142 for Mt. Carmel Hospital in Columbus, Ohio, in order for [them] to obtain complete records of treatment or evaluation [he had] received."  The letter also included a copy of the provisions of 38 C.F.R. § 3.158(a), which advised the Veteran that when evidence requested in connection with a claim for VA benefits is not furnished within a year after the date of request, the claim is to be considered abandoned.  

In April 2011, the Board observed that the Veteran had not responded to the November 2009 request for additional information.  It then explained that application of the governing regulation in the circumstances of this case would mandate dismissal of the appeal under 38 C.F.R. § 3.158(a).  However, a review of the January 2011 supplemental statement of the case (SSOC) (issued more than one year after the November 2009 request for additional information) found that when the RO/AMC readjudicated the Veteran's claim, they did not consider or apply the provisions of 38 C.F.R. § 3.158(a) to his claim.  The Board then remanded the Veteran's claim with specific instructions for the RO/AMC to "re-adjudicate the Veteran's claim of service connection for a right knee disability, to include a scar and arthritis applying the provisions of 38 C.F.R. § 3.158(a)" (emphasis added).  

The Veteran's claims file has been returned to the Board.  On review of the expanded record, it appears that the RO/AMC did not review the Board's April 2011 remand since, instead of processing the case under 38 C.F.R. § 3.158(a), as was requested by the remand and as the law requires, it conducted a merits determination based upon an incomplete record.  See March 2012 SSOC.  Specifically, the RO/AMC arranged for a VA examination of the Veteran in January 2012.  A review of the report of this examination found that the examiner provided an inconsistent opinion as he opined that the Veteran's arthritis was "less likely as not . . . aggravated beyond its natural progression" by his service and "more likely" secondary to the pre-service meniscectomy," but also opined that "[t]he degree of causality [could not] be separated."  Significantly the opinion offered on January 2012 VA examination is necessarily inadequate by virtue of the fact that it was given based on an incomplete record (as the Veteran has not provided VA copies of his treatment records from Mt. Carmel Hospital, or a release for VA to secure them).

Because the RO/AMC has (by scheduling him for a VA examination in January 2012) given the Veteran the impression that his claim remains in good standing (and has not been abandoned as is the fact), he must again be afforded the opportunity to provide the requested private treatment records from Mt. Carmel Hospital (followed by dismissal of his appeal as abandoned if he fails to do so).  And if he co-operates and the additional records are received, clarification of the opinion offered on January 2012 VA examination would be needed prior to a merits readjudication.  The Board observes that the language of 38 C.F.R. § 3.158(a) (i.e., "will [emphasis added] be considered abandoned") clearly indicates that disposition under that regulation is mandatory, not discretionary.

The Board notes that a remand delays the ultimate disposition of this matter; this unfortunate consequence is due to the RO/AMC's inattention to the Board's instructions in the prior remand.  For reasons explained above, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following:

1. 	The RO/AMC should send the Veteran a VCAA development letter requesting that he provide VA with the releases necessary for VA to secure his 1982/1983 private treatment records from Mt. Carmel Hospital in Columbus Ohio.  He should be advised that if he does not respond to the request for the releases, his claim will be considered abandoned.  He must be afforded the period of time provided by regulation to respond (unless he waives it by indicating that he will not comply).  If he provides the releases, the RO/AMC should secure the records sought.  If he does not respond, or in his response declines to provide the releases sought, the claim must be processed further under 38 C.F.R. § 3.158(a,), i.e. dismissed as abandoned.  

2. 	If (and only if) the Veteran cooperates by providing the releases sought, and his claim is not found abandoned, the RO should arrange for any further development suggested by the information received pursuant to the development sought above, and then forward the Veteran's claims file to the January 2012 VA examiner for clarification of the opinion offered with the report of that examination (explaining the inconsistencies noted above).  If that provider is unavailable, the record should be forwarded to another appropriate physician for the opinion sought.  

3.  Only then should the RO/AMC re-adjudicate the matter of service connection for a right knee disability, to include a scar and arthritis.  If the claim remains denied (or is dismissed as abandoned under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

